 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                    ***
 4   ARNOLD ANDERSON,                                        Case No. 2:17-CV-00808-APG-EJY
 5                  Plaintiff,
                                                                         ORDER
 6          v.
 7   C. PATSUNA; K. BRYANT; J.
     AUSCHWITZ; C. VALENZUELA,
 8
                    Defendants.
 9

10          Before the Court is Plaintiff Arnold Anderson’s Ex Parte Motion for Appointment of Counsel
11   (ECF No. 50). This Motion should not have been filed Ex Parte.
12          Accordingly,
13          IT IS HEREBY ORDERED that Defendants shall have 14 days from the date of this Order
14   to file a response to Plaintiff’s Motion.
15          IT IS FURTHER ORDERED that Plaintiff shall have seven (7) days after receipt of
16   Defendants’ response, if any, to file a reply.
17

18          DATED: October 28, 2019
19

20

21
                                                      ELAYNA J. YOUCHAH
22                                                    UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                        1
